Citation Nr: 1714250	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for a thoracolumbar spine disorder. 

4.  Entitlement to a disability rating in excess of 20 percent for status-post right ankle open reduction and internal fixation surgery with a remaining pin and scar (right ankle disability).

5.  Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle sprain with left heel posttraumatic osteoarthritis (left ankle disability).  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran initially requested a video Board hearing in a May 2013 statement.  However, he withdrew this hearing request in a November 2014 statement.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In a July 2015 decision, the Board remanded the matters on appeal for additional procedural and evidentiary development.  The Board also determined that a claim for entitlement to a TDIU was reasonably raised by the record due to the Veteran's April 2011 application for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additional private medical evidence has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC) in June 2016; however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in an April 2017 statement. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issues of entitlement to disability ratings in excess of 20 percent for right and left ankle disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO denied the claim of entitlement to service connection for pes planus.  The Veteran initiated, but did not perfect, an appeal of that decision, and the decision became final. 

2.  Evidence associated with the claims file since the July 1980 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral pes planus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral pes planus disorder was noted on entry into active duty service.

4.  The Veteran's pre-existing bilateral pes planus disorder did not increase in severity during active duty service.

5.  The Veteran's current thoracolumbar spine disorder did not manifest in service or within one year of separation from service, it is not otherwise etiologically related to his military service, and it is not caused or aggravated by his service-connected bilateral ankle disabilities or right knee disability.  

CONCLUSIONS OF LAW

1.  The July 1980 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the July 1980 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

4.  The criteria for entitlement to service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, because the Veteran's application to reopen entitlement to service connection for bilateral pes planus is granted by this decision, any error related to the VCAA is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

In July 2015, the Board remanded the case to ask the Veteran to identify any pertinent outstanding treatment records, schedule the Veteran for VA examinations for his bilateral pes planus and back disorders, and issue an SSOC if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has complained that the 2016 examination in connection with his claim for service connection for a thoracolumbar spine disorder was inadequate.  He wrote that the examination lasted 30 to 45 minutes, and he thought it would have lasted longer.  He expressed concern that the examination had to be sent back to the examiner because it had been determined to be incomplete and that he did not feel he could get an honest and complete examination.  The Board has reviewed the April 2016 VA examination report and finds that it is sufficient for the Board to decide the claim.  The examiner clearly reviewed the evidence of record and provided detailed clinical findings pertaining to the Veteran's thoracolumbar spine disability.  The examiner also provided an opinion, which rationale was based upon evidence in the file and medical principles.  Therefore, the Board finds that the April 2016 examination is adequate. 

Application to Reopen Previously Denied Claim

Entitlement to service connection for bilateral pes planus was previously denied in a July 1980 rating decision.  Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a July 1980 rating decision, the RO denied a claim of entitlement to service connection for bilateral pes planus because this disorder, which pre-existed the Veteran's active duty service, was not aggravated by his active duty service.  He submitted a notice of disagreement (NOD) in September 1980.  The RO issued a statement of the case (SOC) in October 1980, and the Veteran was notified that to perfect the claim he was required to submit a substantive appeal.  The Veteran submitted a VA Form 9, however, he addressed only disabilities involving his ankle and his finger.  He did not include the claim for service connection for bilateral pes planus.  As he did not submit a substantive appeal as to this issue, the July 1980 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the July 1980 rating decision, the Veteran has submitted various VA treatment records that pertain to the current status and etiology of his bilateral pes planus disorder.  Additionally, although the RO denied an application to reopen the previously denied claim in November 2008, it had the Veteran examined for an opinion regarding the current diagnosis and symptoms of his bilateral pes planus in April 2016 and a VA examiner provided a medical opinion regarding the etiology of these symptoms in May 2016.  By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim.  See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because the Agency of Original Jurisdiction considered the Veteran's claim on the merits, he is not prejudiced by the Board's consideration of service connection for pes planus on the merits.

Service Connection, Generally

The Veteran asserts that his bilateral pes planus disorder was aggravated by his active duty service.  Moreover, he contends that his thoracolumbar spine disorder was caused by an in-service occurrence, disease, or injury, or caused or aggravated by his altered gait, which is due to service-connected disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran has a current arthritic back disorder, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran asserts that his current bilateral pes planus, or flatfeet, disorder was aggravated by his active duty service.

During the appeal, the Veteran was diagnosed with numerous bilateral foot disorders, including arthritis, which have been associated with his bilateral ankle disabilities.  As the Veteran's bilateral ankle disabilities are already separately service-connected, the Board shall not discuss these symptoms below.  See 38 C.F.R. § 4.14 (2016).  Rather, the Board shall focus its analysis on the Veteran's assertions that his current bilateral pes planus is etiologically related to his military service.  

Regarding the first element of service connection, various VA treatment records show that the Veteran has a current flat foot disorder on both lower extremities.  Specifically, an April 2016 VA examination report shows a diagnosis of bilateral pes planus and VA podiatry outpatient notes from 2014, 2015, and 2016 show that he has bilateral flat feet.  Thus, the first element of service connection is met.  

Regarding the second element of service connection, the claims file contains evidence that the Veteran's bilateral pes planus pre-existed his active duty service.  Specifically, in the January 1976 enlistment report of medical examination, the examiner checked "abnormal" as to clinical evaluation of the feet and wrote, "Pes Planus."  Under "Summary of defects and diagnoses," the examiner wrote that the Veteran had pes planus but that it was not considered disabling.  In a corresponding Report of Medical History, the Veteran only complained of foot trouble related to a sprained ankle at age eight, which had not caused any problems for him since that time.  

A January 1977 service chronological record of medical care showed callous masses and a plantar wart on the Veteran's right foot.  A May 1977 service chronological record of medical care showed the Veteran's complained of a left foot sprain across the lateral aspect of the foot.  The medical professional noted that the Veteran ran eight miles the day before and that he was flatfooted.  The examiner recommended hot soaks.  In April 1978, the Veteran was seen with complaints of a sprained ankle.  He reported he hurt his ankle while doing physical training the day before.  The examiner diagnosed sprained ankle.  There was no indication in this record which ankle the Veteran had sprained.  In September 1978, the Veteran was seen with a complaint of possibly spraining his right ankle, when he stepped in a whole while running two days prior.  During his December 1978 Report of Medical examination, the Veteran wrote he experienced pain in his right foot "at times."  In the corresponding Report of Medical History, the examiner checked that the Veteran's feet were clinically normal.  In January 1979, the Veteran declined undergoing another examination and checked that there had been no change in his medical condition since the December 1978 examination.

As the Veteran's service treatment records show that pes planus was noted on entry, the presumption of soundness does not apply.  Nonetheless, service connection may be warranted for bilateral pes planus if this disorder was aggravated during the Veteran's active duty service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board finds that the evidence does not support a finding of aggravation of bilateral pes planus during service.  The Veteran had one complaint in service of a left foot sprain after running eight miles the day before, which occurred in May 1977.  While the Veteran reported pain in his right foot "at times," at in December 1978, the Board finds that the Veteran was complaining of his right ankle.  For example, when he entered service, he checked yes to having a past medical history of foot trouble.  The Veteran wrote "Age 8" next to that entry, and it was noted the Veteran had sprained his ankle at age 8 with no problem since.  The Veteran was diagnosed with a right ankle sprain in service.  When the Veteran submitted an original claim for service connection in 1979 (less than one year from service discharge), he sought benefits for the right ankle.  During the April 1980 VA examination, the Veteran complained of "aching pain in the right aspect of his ankle" and that with this pain, he would get swelling in the right ankle.  The Veteran attributed his ankle disability to an injury in service, which is consistent with the service treatment records.  Additionally, following receipt of the October 1980 Statement of the Case, which showed that the RO had concluded that the Veteran's pes planus existed prior to service and was not in aggravated or made worse during service, the Veteran chose not to continue his appeal involving service connection for bilateral pes planus, but, instead, continued his appeal in connection with the right ankle.  Finally, at the January 1981 VA special orthopedic examination, the Veteran complained of pain involving his right ankle.  This evidence points to the Veteran's complaints having involved his right ankle and not pes planus.  The Veteran was characterizing his ankle as his foot. 

Further supporting this conclusion are the medical records in the years following service discharge.  For example, in private medical records, dated in 1982, the Veteran was diagnosed with bursitis in the right hind foot.  In a separate 1982 record, the examiner diagnosed heel and ankle pain (the Veteran complained of right heel and ankle pain).  In other words, examiners were not documenting complaints or entering diagnoses involving the Veteran's pes planus.  

Finally, during an April 2016 VA examination, the Veteran alleged that his bilateral foot disorders onset in January 1976 during basic training at Fort Knox, Kentucky.  He asserted that he has tried to use supportive shoe insoles, but that these assistive devices did not improve his symptoms.  The Veteran contended that he could not stand or move around all day.  Following a physical examination, the examiner diagnosed the Veteran with bilateral degenerative arthritis and bilateral pes planus.  In a May 2016 addendum VA medical opinion, this examiner determined that the Veteran's flat feet were not aggravated beyond natural progression by calluses of the bilateral feet, swelling, or activities during his military service.  The examiner explained that the Veteran's current pes planus on examination was minimal and did not represent a disabling condition.  The examiner concluded that the Veteran's current pes planus symptoms were consistent with his pes planus symptoms that were noted on entrance into service.  

The Board finds this examiner's opinions to be highly probative evidence as to the relationship between the Veteran's current bilateral pes planus disorder and his military service because of the examiner's expertise, training, education, and explanations, and thorough review of the claims file and the Veteran's self-reported symptoms.  This examiner concluded that the Veteran's current bilateral flat foot disorder was not aggravated beyond natural progress by the Veteran's military service, including as due to calluses of both feet, swelling, or activities during military service.  The examiner supported his opinions with adequate and proper rationale that is grounded in the record.  

The Veteran has asserted throughout the appeal that his current pes planus was caused or aggravated by his military service.  In his June 2009 substantive appeal form, he contended  that he has complained of his pes planus symptoms since military service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Pes planus requires specialized training for a determination as to causation, progression, and permanent worsening, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish aggravation of this disorder during service. 

While the Board has considered the various private and VA treatment records showing diagnoses and treatment for bilateral pes planus, these documents do not discuss the etiological relationship between the Veteran's current pes planus and his military service.  Furthermore, they do not answer the question as to whether the Veteran's pre-existing pes planus was aggravated by his military service.  Thus, there is no competent and credible evidence that the Veteran's pre-existing bilateral pes planus was, in fact, aggravated during service.  

Because the probative evidence shows that the Veteran's pre-existing bilateral pes planus disorder did not increase in severity during or as a result of active duty service, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Thoracolumbar Spine Disorder

The Veteran also contends that his back disorder should be service connected, either as directly caused by his active duty service or as secondary to his service-connected disabilities.  

Regarding the first element of direct and secondary service connection, the claims file includes many medical treatment records, such as an April 2016 VA examination report, in which the Veteran was diagnosed with a current thoracolumbar spine disorder, including degenerative arthritis of the spine.  Thus, the Veteran has a current disability.

Regarding the second element of direct service connection, the Veteran's service treatment records are silent as to complaints of or treatment for a back disorder during service.  Rather, the Veteran denied having a history or current complaints of recurrent back pain in January 1976 and December 1978 reports of medical history, although he endorsed other symptoms not associated with his back.  Furthermore, medical professionals noted in January 1976 and December 1978 reports of medical examination that the Veteran's spine was normal.  In fact, the claims file does not include any complaints of or treatment for back symptoms until an April 1999 private progress note, which showed that the Veteran was involved in a motor vehicle accident in 1999.  Given that the Veteran denied having any back symptoms during service and was noted to have a normal spine, including on his entrance and separation examinations, and the approximately 20-year gap between separation from active duty service until the first noted complaint of back symptoms, the Board finds that the Veteran's current thoracolumbar spine disorder did not manifest in service or within one year of separation from service.  

Regarding the nexus element of direct and secondary service connection, the Board notes that although the claims file contains many instances since April 1999 when the Veteran was treated for his back symptoms, only certain documents discuss the etiology of this disorder in relation to the Veteran's military service and his other service-connected disabilities.  Specifically, a January 2000 private orthopedic surgery note showed that the Veteran had cervical and lumbosacral strain, which had resolved, due to a work-related motor vehicle accident in April 1999.  Similarly, a January 2006 private treatment note from a chiropractor showed that the Veteran's multiple lumbar spine disc bulges were more likely than not a result of a work accident and injury in which scaffolding gave way and collapsed underneath the Veteran.  

In a September 2006 letter, a private podiatry doctor opined that it was more probable than not that the Veteran's back problem was related to his foot condition due to the changes in ambulation; however, this doctor did not provide any additional explanation or rationale for this opinion.  

Similarly, a private chiropractic doctor noted in a May 2007 letter that the Veteran's low back symptoms were related to a December 2003 industrial injury.  The doctor noted that the injury required a right subtalar arthrodesis, which was performed in February 2007, and that the surgery and subsequent healing process altered the Veteran's gait.  The doctor noted that the Veteran began to experience left-sided low back pain following the surgery.  The doctor further noted that two other doctors have also agreed that the Veteran's altered gait and low back pain were related.  The doctor opined that the Veteran's industrial injury, right ankle problems, and low back pain were causally related.  

A June 2007 private chiropractic consultative evaluation report shows that the Veteran complained of stiffness, pain, and aching with an occasional stabbing sensation in his lumbar spine along the iliac crest.  He also complained of bilateral ankle and right knee symptoms.  The Veteran told the doctor that he hurt his ankles, right knee, and back in a work injury.  Specifically, he contended that he was standing on scaffolding with four other workers at approximately four to five stories above ground when the scaffolding collapsed.  He and the other workers fell to the ground and he injured his right knee, right foot, and left ankle.  The doctor determined that the Veteran's lower back pain was presumably developed from significantly altered gait.  

An August 2007 independent medical evaluation report shows that the Veteran complained of thoracolumbar spine disorder symptoms for the previous two years.  He alleged that he fell and injured his right knee when his right foot gave way in November 2003.  A physical examination showed an antalgic gait and limping of the left leg that constantly shifted the Veteran's lower back.  After reviewing the Veteran's post-1999 treatment records, the evaluator noted that the Veteran originally injured his right knee in November 2003 and that he gradually developed thoracolumbar spine pain in 2005.  The doctor determined that the Veteran's back pain was caused by "walking funny" over the years.  The doctor opined that the Veteran's thoracolumbar condition is at least as likely as not caused by his bilateral knee condition and his right ankle condition.  The doctor explained that it is reasonable to believe that the Veteran had an abnormal gait, which created extensive stress on his thoracolumbar region and created a thoracolumbar strain, due to his significant bilateral knee condition with bilateral knee meniscectomy surgeries and significant bilateral ankle pain and right ankle degenerative joint disease (DJD).  

A July 2008 VA medical examination performed by QTC Medical Services shows that the Veteran had degenerative arthritis of the thoracic spine.  Following a physical examination, the examiner noted that the Veteran had an abnormal gait that was antalgic in the right leg.  The examiner opined that the Veteran's lumbar spine condition was at least as likely as not related to his right ankle condition because his antalgic gait placed mechanic stress onto his lower back.  

In a May 2010 letter, a private doctor noted that he has treated the Veteran since August 2007 for his chronic low back pain.  After an assessment of the Veteran's history and condition, the doctor opined that the Veteran's February 2005 right subtalar arthrodesis was affecting his gait, which in turn was altering the normal bio-mechanics of his spine.  The doctor determined that the altered bio-mechanics of the Veteran's spine were causing his low back to be unstable, more symptomatic,  and susceptible to accelerated degeneration.  

During a May 2012 VA examination, the Veteran was diagnosed with intervertebral disc syndrome (IVDS) of the lumbar spine.  He told the examiner that his back symptoms onset in the military and that they were due to his feet and knee problems.  Similarly, a May 2013 letter from a private chiropractor notes that the Veteran sustained lumbar injuries in the course of his military service.  The doctor noted that he treated the Veteran in February 2007 for feet and lumbar spine injuries due to an occupational injury that he endured in December 2003.  The doctor noted that while radiographically there was no worsening of his condition, there were many physiological changes in his overall gait, range of motion, function, and ability to perform activities of daily living.  

During an April 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  He asserted that he fell off of scaffolding, which injured his heels and knee.  He stated that he had subsequent surgery on his ankle, and that he developed back problems after the injury and surgery.  Following a physical examination, the examiner determined that it was less likely than not that the Veteran's spine disorder was aggravated beyond natural progress by his altered gait stemming from his right and left ankle disabilities and/or his right knee disability.  The examiner explained that the Veteran reported no problems with his back until after he fell off of scaffolding and injured his right ankle in December 2003.  Accordingly, the examiner concluded there was no chronicity of care connecting the current back disorder to the Veteran's active duty service.  The examiner also noted that there was no objective evidence that the Veteran's back disorder was related to his knee or ankle disorders.  The examiner explained that there was no objective evidence of significant alteration of the Veteran's gait.  The examiner opined that the Veteran's current spine disorder is most likely related to his age.

In addition to this medical evidence, the Veteran submitted several lay statements asserting that his current back disorder was due to his service-connected disabilities.  Specifically, he filed a claim for service connection in November 2005.  In an April 2007 statement, the Veteran contended that his painful symptoms were located in his lower back and not his middle back.  In a March 2008 statement, the Veteran alleged that a VA examiner opined that his lower back pain was secondary or aggravated by his knee and ankle disabilities.  In a February 2009 statement, the Veteran alleged that his lower back pain was the result of his altered gait.  

In a June 2009 substantive appeal form, the Veteran alleged that in November 2003, his right ankle gave way while working on scaffolding, which caused severe pain in his back.  He asserted that his back problems were due to his service-connected right ankle giving way and gait problems since the 2003 accident.  In a May 2013 statement, the Veteran again contended that his back disorder was secondary to his feet and knee disabilities and noted the medical evidence that supported his contention.  In a June 2016 statement, the Veteran alleged that the April 2016 VA examiner did not adequately review his records and did not examine his back in relation to his feet. 

While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1376-77; Woehlaert, 21 Vet. App. at 462.  Degenerative arthritis and IVDS of the lumbar spine requires specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these disorders. 

The Veteran's current thoracolumbar spine disorder is not etiologically related to his military service, and it is not caused or aggravated by his service-connected bilateral ankle disabilities or right knee disability.  Specifically, while the Veteran told the May 2012 VA examiner and the May 2013 private chiropractor that his back symptoms stemmed from his military service, the overall record shows that his back disorder manifested following a 1999 motor vehicle accident for a period of time, as indicated by the Veteran's statements and the first mention of painful back symptoms in April 1999.  As noted in many private and VA treatment records, including in May 2007, August 2007, May 2012, and April 2016 medical records, the Veteran's back was re-injured in a November 2003 work accident.  While the Veteran has attempted to attribute his fall from scaffolding to his right ankle giving way, he previously asserted in January 2006 and June 2007 that the scaffolding itself gave way and that he and four other workers fell from it.  As noted by the April 2016 VA examiner, there was no chronicity of care connecting the Veteran's back disorder to his military service.  In fact, the Veteran reported during the examination that he did not have problems with his back until after he fell from scaffolding that injured his right ankle in 2003.  

Furthermore, the Veteran's current thoracolumbar spine disorder is not caused or aggravated by his service-connected bilateral ankle disabilities or right knee disability.  While the claims file includes medical opinions from September 2006, May 2007, June 2007, August 2007, and May 2010 asserting that the Veteran's current back disorder is related to or aggravated by the Veteran's altered gait, the probative value of these medical opinions is diminished by the fact that it is unclear whether the medical professionals were able to review all of the Veteran's treatment records prior to providing their opinions.  Additionally, the Board notes that the September 2006 private podiatrist opined that the Veteran's back disorder was related to his foot disorder due to the changes in his ambulation, but the doctor failed to provide any explanation or rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, although the August 2007 independent medical examiner opined that the Veteran's thoracolumbar condition is at least as likely as not caused by his bilateral knee condition and his right ankle condition, the record shows that the Veteran's left knee symptoms are not service connected.  Regardless, these opinions are based, at least in part, on history reported by the Veteran, which history the Board finds is not credible.  Accordingly, these medical opinions lack probative value.  

Of more probative value is the April 2016 VA examiner's opinion that it is less likely than not that the Veteran's current thoracolumbar spine disorder was aggravated beyond natural progression by the Veteran's service-connected right knee and bilateral ankle disabilities.  After reviewing the Veteran's records, noting the Veteran's self-reported symptoms, and performing an in-person examination, this examiner explained that the Veteran did not have a significant alteration in his gait.  The examiner concluded that the Veteran's current back disorder was age related.  The Board finds this examiner's opinions to be highly probative evidence as to the relationship between the Veteran's current thoracolumbar spine disorder and his service-connected disabilities and active duty service because of the examiner's expertise, training, education, proper support and explanations, and a thorough review of the claims file and the Veteran's self-reported symptoms.

Because the probative evidence does not show that the Veteran's current thoracolumbar spine disorder is etiologically related to his active duty service or caused or aggravated by his service-connected bilateral ankle and right knee disabilities, the nexus element of direct and secondary service connection is not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The application to reopen a claim of entitlement to service connection for bilateral pes planus is granted.

Service connection for bilateral pes planus is denied. 

Service connection for a thoracolumbar spine disorder is denied.  


REMAND

The Board must remand the issues of entitlement to disability ratings in excess of 20 percent for right and left ankle disabilities and entitlement to a TDIU for additional evidentiary and procedural development.  

The Board observes that, as the appeal for entitlement to disability ratings in excess of 20 percent for right and left ankle disabilities was pending, a new precedential opinion that directly affects its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59. 

Following the Board's July 2015 remand directives, the Veteran was afforded a VA examination to ascertain the current severity of his bilateral ankle disabilities in April 2016.  However, the examination report does not comply with the requirements of Correia.  Thus, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

The Board must also remand the claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, higher disability ratings for the Veteran's bilateral ankle disabilities may impact the claim of entitlement to a TDIU because the Veteran does not currently meet the schedular rating criteria for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected right and left ankle disabilities .

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's bilateral ankle disabilities.
 
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each ankle.  If either of the ankles cannot be tested for pain on active and passive motion and in weight-bearing and nonweight-bearing, then the examiner must specifically indicate that such testing cannot be done.

2. After completing Step 1, and after conducting any further development deemed necessary, readjudicate the claims of entitlement to disability ratings in excess of 20 percent for right and left ankle disabilities and entitlement to a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


